Mr. Justice Magruder delivered the opinion of the Court: The “W. 0. Tyler Paper Company,” a'corporation organized on July 1,-1885, under the laws of Illinois, made an assign- • ment for the benefit of creditors, on August 8, 1887, to the appellee, James L. Rubel. The appellant, John G-. Elliott, who is an attorney engaged in the practice of that branch of the profession, known as the patent law, filed, in November, 1887, against the assigned estate, in the county court of Cook County, a claim for legal services amounting to $12,350.00. The services are alleged to have been rendered on 247 days between June, 1885, and some time in July, 1887, at $50.00 per day, under the contract hereinafter set forth, which was made on August 5, 1885, between said Paper Company, as party of the first part, and the appellant, as party of the second part. The appellee, as assignee, filed written objections or exceptions to the claim; hearing was had by agreement before, the county judge on February 20,1888; the exceptions were overruled, the full amount of the claim was allowed, and judgment was entered in favor of the claimant. An appeal was then taken to the Appellate Court, where the judgment of the County Court was reversed, and a further appeal allowed to this Court. - , The contract above referred to is as follows: ■ “Whereas, the party of the first part desire to prosecute, for the defense, a suit now pending in the United States Circuit Court for the Northern District of Illinois,.entitled, the ■ service up to the date of such notice, but the total amount to be paid at that rate was not to exceed $3000.00. The sum of $3000.00, named in the first clause, was intended as a limitation upon the amount, which the compensation could reach, at the rate of $50.00 per day, under the second clause. In no ■event, could appellant claim more than $3000.00 for his fees. The correctness of this' view is manifest from the language ■of the third clause. He could have “no claim upon the $3000.00 except as ’provided for in clause 2,” etc. That is to say, the ■compensation at the rate of $50.00 per day was to be a claim upon, or a part of, the $3000.00. The decision of the U. S. Circuit Court was hot in favor of Bancroft’s right to manufacture paraffine waxed paper under his patent. Appellant could not compel his client to take the cause to the Supreme Court of the United States, in order that he might earn his fee. The Paper Co. was to determine for itself whether it would appeal the case. The language of the second clause shows, that it had a right to notify appellant of its intention to drop the prosecution. If it chose not to notify, but to carry on the suit to the-final end, it would be obliged to pay $3000.00 in the event of a successful termination; but if it chose to give the notice and stay the prosecution, then it was bound to pay appellant such portion of the $3000.00 as would compensate him for his time at the rate of $50.00 per day. The county court erred in allowing appellant more than $3000.00. The Appellate Court erred in merely reversing the cause without remanding it to the county court. The judgment of the Appellate Court is, therefore, reversed, and the cause is remanded to the Appellate Court, with directions to enter an order reversing the judgment of the County Court and remanding, the claim to the county court for further proceedings in accordance with the views here expressed. Judgment reversed.